Case: 09-50528     Document: 00511086250          Page: 1        Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                              April 20, 2010
                                      No. 09-50528
                                   Conference Calendar                        Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARCELINO MONDRAGON-FIGUEROA, also known as Javier Perez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-89-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The   Federal     Public    Defender     appointed       to    represent    Marcelino
Mondragon-Figueroa has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Mondragon-Figueroa
has not filed a response. Our independent review of the record and counsel’s
brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.